[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                   FILED
                                                              U.S. COURT OF
                                 No. 05-10194                    APPEALS
                             Non-Argument Calendar          ELEVENTH CIRCUIT
                           ________________________          JANUARY 17, 2006
                                                             THOMAS K. KAHN
                        D. C. Docket No. 01-07476-CV-AJ           CLERK

DALLAS RAY BALDWIN,
a.k.a. Alec Davis,

                                                        Plaintiff-Appellant,

                                       versus

CITY OF FORT LAUDERDALE, FLORIDA,
a political subdivision of the State of Florida,

                                                        Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (January 17, 2006)

Before TJOFLAT, WILSON and COX, Circuit Judges.

PER CURIAM:
      Dallas Ray Baldwin appeals following the grant of summary judgment to City

of Fort Lauderdale, Florida (“the City”). Having considered the briefs and relevant

parts of the record, we conclude that the City was due summary judgment. The

judgment of the district court is, therefore,

      AFFIRMED.




                                           2